      Case: 1:18-cv-00213-TSB Doc #: 36 Filed: 08/29/19 Page: 1 of 2 PAGEID #: 1020




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



GREAT AMERICAN INSURANCE                         :       CASE NO. 1:18-cv-00213-TSB
COMPANY,                                         :
                                                 :       JUDGE TIMOTHY S. BLACK
                         Plaintiff,              :
                                                 :
vs.                                              :       ENTRY OF DISMISSAL,
                                                 :       WITH PREJUDICE
GEMMA POWER SYSTEMS, LLC,                        :
ET AL.,                                          :
                                                 :
                         Defendant.              :



         The Court, having been advised that the Parties have fully compromised, resolved, and settled all

claims by and between and among them, hereby dismisses this case, in its entirety, WITH PREJUDICE.

The Parties shall each bear their own Court costs. This Court expressly retains jurisdiction over any

disputes between the Parties arising under the Settlement Agreement, pursuant to which this matter was

resolved.

         SO ORDERED this 29th day of August, 2019.



                                                         /s/ Timothy S. Black
                                                         Timothy S. Black, Judge
                                                         United States District Court for the
                                                         Southern District of Ohio


/s/ James D. Houston
James D. Houston (0072794)
STRAUSS TROY CO LPA
150 East Fourth St, 4th fl
Cincinnati, Ohio 45202
jhouston@strausstroy.com
Counsel for Plaintiff,
Great American Insurance Company
   Case: 1:18-cv-00213-TSB Doc #: 36 Filed: 08/29/19 Page: 2 of 2 PAGEID #: 1021




/s/ David C. Olson
David C. Olson (0005597)
FROST BROWN & TODD
301 East Fourth Street
3300 Great American Tower
Cincinnati, Ohio 45202
dolson@fbtlaw.com
Counsel for Plaintiff,
Great American Insurance Company

/s/ Gregory D. Brunton
Gregory D. Brunton (0061722)
GORDON REES SCULLY MANSUKHANI, LLP
41 South High Street, Suite 2495
Columbus, OH 43215
gbrunton@grsm.com
Counsel for Defendant,
Gemma Power Systems, LLC

/s/ C.J. Schmidt, III
C.J. Schmidt, III (0034030)
Jeffrey R. Teeters (0061801)
WOOD & LAMPING LLP
600 Vine Street, Suite 2500
Cincinnati, OH 45202
cjschmidt@woodlamping.com
 jrteeters@woodlamping.com
Counsel for Intervening Plaintiffs,
Kramig Industrial, Inc., Kramig, Inc.,
R.E. Kramig & Co., Inc., Kramig Corp.,
Diversified Industrial Capital Group, Inc.
and South Wayne, LLC


13453235.1
